Citation Nr: 1204331	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-13 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a claimed thyroid disorder, to include as due to exposure to radiation.

2.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, including as secondary to a thyroid disorder.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1949 to August 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.

The RO previously denied the Veteran's claim of service connection for diabetes mellitus in December 2003.   The Veteran did not timely appeal.  The current appeal was adjudicated as a claim to reopen a previously denied claim.  In April 2009, the RO reopened the claim and denied it on the merits. 

Normally, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board because the matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  

If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In December 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The Board notes that the Veteran initiated an appeal of an August 2010 rating decision that declined to reopen the claim of service connection for prostate cancer.  Since the time period for filing an appeal after the April 2011 statement of the case has expired, the matter is not before the Board for consideration.  38 C.F.R. § 20.302(b) (2011).

The Board has reviewed the contents of the Veteran's Virtual VA file and also found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for diabetes mellitus and the claim of service connection for thyroid cancer are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for diabetes mellitus in a December 2003 rating decision that was not appealed. 

2.  The evidence added to record since the previous denial is neither cumulative in nature nor repetitive of evidence that was previously of record and relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Since the Board is reopening the claim of service connection for diabetes mellitus, the claim, only to this extent, is substantiated.  Therefore, no further discussion of VCAA duties is necessary at this juncture.  


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011). 

In a December 2003 rating decision, the RO denied service connection for diabetes mellitus.  This rating action represents the last final decision on any basis as to the issue of service connection for diabetes mellitus.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the December 2003 rating decision, the evidence consisted of the Veteran's service treatment records, VA treatment records dated from July 1987 to April 1993, and private treatment records dated from March 1993 to January 2003.

The service treatment records show that the Veteran was hospitalized in October 1951 due to an infected furuncle when his fasting blood sugar level was 105.
The private treatment records showed glucose levels were high in October 1999.  A November 1999 treatment record contains an assessment of a new onset of diabetes mellitus.  

The evidence added to the record since the December 2003 rating decision consists of private treatment records from 1999 to 2005, VA treatment records from 1987 to 1994 and from 2004 to 2009, and a December 2011 hearing transcript.

The VA treatment records showed that a right sided neck mass was noted in February 2008 that was considered very suspicious.  A May 2008 record indicates the Veteran's diabetes mellitus had been uncontrolled since he had a thyroidectomy due to thyroid cancer.  A February 2009 private pathology report contains a diagnosis of papillary microcarcinoma, follicular variant.  

The Veteran testified during a December 2011 hearing about the onset of diabetes mellitus.

The Board finds that the evidence received since December 2003 is new and material because it addresses an unestablished fact that tends to substantiate the claim. 

Namely, the evidence suggests that the Veteran's diabetes mellitus was aggravated by the thyroidectomy due to thyroid cancer.  Although service connection for thyroid cancer has not yet been established, the matter is currently on appeal.  Thus, when all the evidence is considered, it raises a reasonable possibility of substantiating the claim. 

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection diabetes mellitus. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

The record shows that the Veteran was diagnosed with thyroid cancer in 2008 and that he subsequently underwent a thyroidectomy.  He testified that his surgery was done at the Kingsport Holston Valley Hospital and while he representative believed these records are associated with the claims file, the Board finds that only the February 2008 pathology report is of record.  

Consequently, an effort should be made to obtain copies of any outstanding treatment records referable to the claimed thyroid cancer and surgery therefor and associate them with the claims file.

The Veteran contends that his exposure to radiation and chemicals in service caused the thyroid cancer.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2011).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Notwithstanding the provisions of §§ 3.307, 3.309, the United States Court of Appeals for the Federal Circuit  has held that the Veterans Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1044  (Fed. Cir. 1994).  In addition, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311. 

The Board notes that thyroid cancer is among the enumerated radiogenic disease.

The Veteran indicated that the timeframe for radiation exposure was in 1954 and 1955 when he flew to Yucca Flats.  He stated that he was standing outside his aircraft at the time of the detonation.

Attempts to verify his participation in atmospheric nuclear testing with the Defense Threat Reduction Agency (DTRA) were unsuccessful in that the Veteran was not shown to have been assigned TDY (temporary duty) to the Nevada Test Site (NTS) in 1954 or 1955 and that Operation Teapot was conducted from February to June 1955.  The response also stated that they could not identify the General.  

Because the General's name was misspelled as "Dawlaquisd" and no attempt was made to identify a Captain Downs, a second request should be made with the correct names.

If there is credible evidence that the Veteran was exposed to radiation, the RO should obtain a radiation dose estimate from the Defense Threat Reduction Agency (DTRA) in accordance with 38 C.F.R. § 3.311.  DTRA must be asked to provide a dose estimate for this Veteran, based on any exposure to radiation in Yucca Flats in 1954 or 1955. 

The Veteran testified that he was exposed to chemicals that might have caused his thyroid cancer.  In particular, he noted exposure to DDT and carbon tetrachloride in the course of his duties as mechanic and flight engineer.  He also reported in February 2006 that he passed out while using brake cleaner.  

Although his service treatment and personnel records do not document the specific chemical he used, the record does show that he fainted in November 1952 and that he was treated in August 1952 for chemical burns on his hand, forearm, and left thigh after being splashed while trying to open a can.   

On this record, there is sufficient evidence to warrant obtaining an examination and an opinion to address the likely etiology of the claimed thyroid cancer.

Since the Veteran's diabetes mellitus is claimed on a secondary basis, this claim is inextricably intertwined with the claim of service connection for thyroid cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the remaining claims are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate action in order to obtain copies of any outstanding VA and non-VA treatment records referable to the claimed diabetes mellitus and thyroid cancer.  In particular, copies of the records from Kingsport Holston Valley Hospital referable to the claimed thyroid cancer should be obtained.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  All requests for records and their responses should be clearly delineated in the claims folder.

2.  The RO should contact the DTRA to determine if Captain Downs and General Dawlquist were present at a NTS in Yucca Flats in 1954 or 1955.

If appropriate, the RO should then take all indicated steps to develop the Veteran's claim in accordance with 38 C.F.R. § 3.309 or §3.311. 

This should include forwarding the claim to the Under Secretary for Benefits for review and action pursuant to 38 C.F.R. § 3.311(c), to include referral to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

3.  The RO should then arrange for a VA examinations to determine the nature and likely etiology of the claimed diabetes mellitus and thyroid cancer.  All necessary special studies or tests should be accomplished. 

The examiner should review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report. 

Based on a thorough review of the case, the VA examiner should offer an opinion as to whether it is at least as likely as not that the claimed thyroid cancer was due to the Veteran's reported exposure to ionizing radiation during his service.

The examiner should also opine whether it is at least as likely as not that the claimed thyroid cancer was due to the Veteran's exposure to chemicals or another event or incident of his active service.  

In addition, the examiner should opine as to whether it is at least as likely as not that the claimed diabetes mellitus was caused or aggravated by the thyroid cancer.

A complete rationale should be given for all opinions and should be based on examination findings, historical records, lay statements, and medical principles.  

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any of the benefits sought remains denied, the RO should furnish a fully responsive Supplement Statement of the Case (SSOC) to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


